Exhibit 10.1

 

Staples, Inc.
2010 Long-Term Cash Incentive Plan

 

I.                                         Summary and Purpose

 

Staples, Inc. (“Staples”) has developed this 2010 Long-Term Cash Incentive Plan
(the “Plan”) to provide opportunities for Participants (as defined in
Section III.A. below) to earn financial rewards for their role in ensuring that
Staples meets its long-term performance targets.  The Plan aims to align the
interests of the Participants with those of its shareholders.  Awards are based
on actual results measured against pre-established company financial objectives
and other long-term performance goals.

 

The Plan is intended to provide for long-term cash incentive awards based upon a
three (3) year performance cycle (“Performance Cycle”) under which performance
goals will be established separately for each of the three fiscal years included
within such Performance Cycle.  The performance goals for each Participant will
be established within the first 90 days of each fiscal year.  A target award
will also be established for each Participant within the first 90 days of each
Performance Cycle, and once established shall remain fixed for the balance of
the Performance Cycle.  One-third of the target award will be applied as a
target amount for each of the fiscal years within the Performance Cycle.  At the
end of the Performance Cycle, the Compensation Committee of the Board of
Directors of Staples (“Committee”) will determine the amount of the payment to
be made to a Participant with respect to a target award by adding the amount
earned in relation to the performance goals achieved for each fiscal year and
(subject to the other provisions of the Plan) paying that amount to the
Participant.  A Participant may be granted more than one award under this Plan,
and may be granted awards that have overlapping Performance Cycles and fiscal
years.

 

II.                                     Term of Plan

 

The Plan will cover five fiscal years of Staples, beginning with the 2010 fiscal
year (beginning January 30, 2010) and ending with the 2014 fiscal year (ending
January 31, 2015).  Each such fiscal year is referred to herein as a “Plan
Year.”  Subject to further shareholder approval, the term of the Plan may be
extended for subsequent fiscal years.

 

III.                               Eligibility

 

Subject to the determination by the Committee that the applicable performance
goals and all other requirements of the Plan are met, the following guidelines
will be used to determine an individual’s eligibility for participation in the
Plan and eligibility for payment of an award.

 

A.                                    General Eligibility Requirements

 

Any associate of Staples or of any entity that Staples directly or indirectly
controls (each, an “Affiliate”) will be eligible to participate in the Plan. 
Each associate who has been granted an award under the Plan shall be deemed a
“Participant” in this Plan.  A Participant whose employment with Staples or the
Affiliate terminates prior to the end of a Performance Cycle, other than as a
result of retirement, permanent disability, death, or Change in Control (as
defined

 

--------------------------------------------------------------------------------


 

in Section III. D. below), will be eligible to receive payment of an award under
the Plan for that Performance Cycle as follows:

 

(i)                                     if a Participant voluntarily terminates
employment with Staples or an Affiliate before the end of the Performance Cycle,
then the associate will be eligible for a prorated award based on any previously
completed Plan Years within the applicable Performance Cycle;

 

(ii)                                  If a Participant’s employment with Staples
or an Affiliate is terminated by Staples or an Affiliate without Cause (as
defined in Section III.D.5.(iii) below) before the end of the Performance Cycle,
then the associate will be eligible for a prorated award based on the number of
days the associate was employed by Staples or the Affiliate during (1) the Plan
Year in which the associate’s employment was terminated if such termination
occurs after the establishment of the performance goals and target award for the
Participant for that Plan Year, and (2) any previously completed Plan Years
within the applicable Performance Cycle; and

 

(iii)                               If a Participant’s employment with Staples
or an Affiliate is terminated by Staples or an Affiliate for Cause before the
end of the Performance Cycle, then the associate will not be eligible to receive
payment of an award under the Plan.

 

Awards granted to Participants are intended to be payable solely on account of
the attainment of one or more pre-established objective performance goals as
described in Sections IV and V.  Accordingly, no award made to a Participant who
terminates employment with Staples or an Affiliate under the circumstances
described immediately above in this Section III.A. will be paid unless the
applicable performance goals were pre-established by the Committee  in
accordance with Section IV.B., the Committee determines that the applicable
performance goals for the Plan Years within a particular Performance Cycle were
achieved, and the Committee authorizes the payment of the award as described in
Section V.  Payment will be made at the time and in the manner described in
Section V.

 

B.                                    Changes in Position

 

A Participant who changes from one position to another will be eligible for a
prorated award as follows:

 

(i)                                     A Participant who transfers from a
Plan-eligible position into a position that is not eligible for participation in
this Plan is eligible for a prorated award under this Plan based on the number
of days the associate was a Participant during the applicable Performance
Cycle.  The associate’s eligibility for a long-term incentive award for the new
position, if any, will be determined in accordance with any applicable plan for
that position.

 

(ii)                                  A Participant who changes from one
Plan-eligible position to another, through a promotion, transfer or demotion, is
eligible for a prorated award for each position based on the number of days the
associate held such position during the Performance Cycle.

 

2

--------------------------------------------------------------------------------


 

C.                                    Leaves of Absence

 

A Participant who is on a company-approved leave of absence in excess of 90 days
during a Performance Cycle will not be eligible for an award for the portion of
his or her leave over 90 days unless otherwise approved by the Committee.

 

D.                                    Retirement, Disability, Death or Change in
Control

 

1.                                      Retirement:  If a Participant terminates
his or her employment with Staples or an Affiliate before the end of the
Performance Cycle and after attaining age 55, and if at the time of such
termination of employment the sum of the years of service (as determined by the
Committee) completed by the associate plus the associate’s age is greater than
or equal to 65, then the associate will be eligible for a prorated award based
on the number of days the associate was employed by Staples or the Affiliate
during (1) the Plan Year in which the associate terminates employment if such
termination occurs after the establishment of the performance goals and target
award for the Participant for that Plan Year, and (2) any previously completed
Plan Years within the applicable Performance Cycle.

 

2.                                      Disability:  If a Participant’s
employment with Staples or an Affiliate is terminated due to permanent
disability before the end of the Performance Cycle, then the associate will be
eligible for a prorated award based on the number of days the associate was
employed by Staples or the Affiliate during the applicable Performance Cycle.

 

Awards granted to Participants are intended to be payable solely on account of
the attainment of one or more pre-established objective performance goals as
described in Sections IV and V.  Accordingly, no award made to a Participant
who  retires or becomes disabled under the circumstances described immediately
above in this Section III.D. will be paid unless the applicable performance
goals were pre-established by the Committee in accordance with Section IV.B.,
the Committee determines that the applicable performance goals for the Plan
Years within a particular Performance Cycle were achieved, and the Committee
authorizes the payment of the award as described in Section V.  Payment will be
made at the time and in the manner described in Section V.

 

3.                                      Death:  If a Participant’s employment
with Staples or an Affiliate is terminated due to death before the end of the
Performance Cycle, then without regard to the amount that would have been earned
by the Participant under the award based upon achievement of the performance
goals, 100% of the Participant’s Target Award (as defined in Section IV.C.
below) for such Performance Cycle will be paid to the Participant’s beneficiary
(as defined in Section VII.J. below).  Payment will be made at the time and in
the manner described in Section V.

 

4.                                      Change in Control:  If a Change in
Control of Staples occurs while a Participant is employed by Staples or an
Affiliate and prior to the determination by the Committee whether payment of an
award has been earned under this Plan, then the Committee shall authorize
payment of each such outstanding award in an amount equal to the greater of
(x) 100% of the Participant’s Target Award for the Performance Cycle, or (y) the
amount determined to have been earned by the Participant under the award based
upon achievement of the performance goals if:

 

3

--------------------------------------------------------------------------------


 

(i)                                     At the time the Change in Control is
deemed to occur, the Participant:

 

(A)                              Is not offered employment with the Surviving
Corporation (or is not allowed to continue his or her employment, if the
Surviving Corporation is Staples) or an entity directly or indirectly controlled
by the Surviving Corporation in a position (1) in which the title, employment
duties and responsibilities, conditions of employment, and the level of
compensation and benefits are at least equivalent to those in effect during the
90-day period immediately preceding the Change in Control, and (2) that does not
involve a relocation of the Participant’s principal place of employment of more
than an additional 50 miles from the Participant’s primary residence at the time
of the Change in Control; or

 

(B)                                Does not accept (or continue) employment with
the Surviving Corporation or an entity directly or indirectly controlled by the
Surviving Corporation (regardless of position, compensation or location) (other
than as a result of retirement); or

 

(ii)                                  Within one year following the date of the
Change in Control, the Participant either:

 

(A)                              Is discharged without Cause; or

 

(B)                                Resigns or retires because his or her title
or employment duties and responsibilities are diminished, his or her conditions
of employment are adversely changed, the level of his or her compensation and
benefits are reduced, or his or her principal place of employment is relocated
by more than an additional 50 miles from his or her primary residence at the
time of the Change in Control.

 

Payment will be made at the time and in the manner described in Section V.

 

5.                                      Definitions:  For purposes of this Plan,
the following terms shall have the following meanings:

 

(i)                                     A “Change in Control” shall be deemed to
have occurred if (A) any “person”, as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) (other than
Staples, any trustee or other fiduciary holding securities under an employee
benefit plan of Staples, or any corporation owned directly or indirectly by the
stockholders of Staples in substantially the same proportion as their ownership
of stock of Staples), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Staples representing 30% or more of the combined voting power of Staples’ then
outstanding securities (other than pursuant to a merger or consolidation
described in part (1) or (2) of clause (C) below); (B) individuals who, as of
the date hereof, constitute the Board of Directors of Staples (as of the date
hereof, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
Staples’ stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Staples, as such terms are used in Rule 14a-11 of Regulation 14A
under the Exchange  Act) shall be, for purposes of this Plan,

 

4

--------------------------------------------------------------------------------


 

considered as though such person were a member of the Incumbent Board; (C) the
stockholders of Staples approve a merger or consolidation of Staples with any
other corporation, and such merger or consolidation is consummated other than
(1) a merger or consolidation which would result in the voting securities of
Staples outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 75% of the combined voting power of the voting
securities of Staples or such surviving entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of Staples (or similar transaction) in which no
“person” (as defined above) acquires more than 30% of the combined voting power
of Staples’ then outstanding securities; or (D) the stockholders of Staples
approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples’ assets, and such sale or disposition is
consummated.

 

(ii)                                  “Surviving Corporation” shall mean (x) in
the case of a Change in Control pursuant to clause (A) or clause (B) of the
above definition of Change in Control, Staples; (y) in the case of Change in
Control pursuant to clause (C) of the above definition of Change in Control, the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of the above definition
of Change in Control, the entity acquiring the majority of the assets being sold
or disposed of by Staples.

 

(iii)                               “Cause,” as determined by Staples or the
Surviving Corporation (which determination shall be conclusive), shall mean:

 

(A)                              Willful failure by the Participant to
substantially perform his or her duties with Staples (other than any failure
resulting from incapacity due to physical or mental illness); provided, however,
that Staples has given the Participant a written demand for substantial
performance, which specifically identifies the areas in which the Participant’s
performance is substandard, and the Participant has not cured such failure
within 30 days after delivery of the demand.  No act or failure to act on the
Participant’s part will be deemed “willful” unless the Participant acted or
failed to act without a good faith or reasonable belief that his or her conduct
was in Staples’ best interest; or

 

(B)                                Breach by the Participant of any provision of
any employment, consulting, advisory, proprietary information, non-disclosure,
non-competition, non-solicitation or other similar agreement between the
Participant and Staples, including, without limitation, the Proprietary and
Confidential Information Agreement and/or the Non-Compete and Non-Solicitation
Agreement; or

 

(C)                                Violation by the Participant of the Code of
Ethics; or

 

(D)                               The Participant’s engagement in intentional
deceitful act(s) that results in (1) an improper personal benefit, or (2) injury
to Staples; or

 

(E)                                 The Participant’s engagement in fraud or
willful misconduct (not acting in good faith or with reasonable belief that
conduct was in the best interests of Staples) that significantly contributes to
Staples preparing a material financial restatement, other than a

 

5

--------------------------------------------------------------------------------


 

restatement of financial statements that became materially inaccurate because of
revisions to generally accepted accounting principles; or

 

(F)                                 Failure by the Participant to devote his or
her full working time to the affairs of Staples except as may be authorized in
writing by Staples’ CEO or other authorized Staples official; or

 

(G)                                The Participant’s engagement in business
other than the business of Staples except as may be authorized in writing by
Staples’ CEO or other authorized Staples official; or

 

(H)                               The Participant’s engagement in misconduct,
which is demonstrably and materially injurious to Staples.

 

For purposes of the definition of Cause contained in Section III.D.5.(iii) and
Section VI. regarding forfeiture and recovery for Misconduct, any reference
therein to Staples (other than with respect to defining the Board of Directors)
shall also include any entity that Staples directly or indirectly controls.

 

E.                                      Employment Requirement

 

Except as set forth in Section III.A. or Section III.D., a Participant must be
employed by Staples or the relevant Affiliate as of the last day of the
Performance Cycle in order to be eligible for payment of an award.  If the
employment of a Participant terminates during a Performance Cycle for any reason
other than as specified in Section III.A. or Section III.D., no award will be
paid to the Participant for that Performance Cycle.

 

IV.                                Performance Goals

 

A.                                    General

 

Each award made under this Plan shall be subject to performance conditions.  It
is intended that awards made to Participants who are, or who are designated by
the Committee as potentially being at the end of a Performance Cycle, a “covered
employee” for purposes of Internal Revenue Code (“Code”) Section 162(m) will in
form and in operation comply with all applicable requirements of Code
Section 162(m), but the Committee reserves the right to make awards to covered
employees that in form or operation do not comply with Code Section 162(m).  Any
award made to an associate who is or is designated as a covered employee  and
that is intended by the Committee to be tax-deductible for purposes of Code
Section 162(m) shall be subject to shareholder approval of this Plan, including
the business criteria set forth in Section IV.B. upon which performance goals
may be established by the Committee.  The requirements of Code
Section 162(m) may (but are not required to) be applied by the Committee in
whole or in part to Participants who are not covered employees under Code
Section 162(m), or the Committee may apply other performance goals or other
conditions to awards made to Participants who are not covered employees in a
manner consistent with the purposes of this Plan.

 

6

--------------------------------------------------------------------------------


 

B.                                    Rules Applicable to Covered Employees

 

Within 90 days after the beginning of each of the three (3) Plan Years contained
within a Performance Cycle, the Committee will establish in writing one or more
objective performance goals applicable to awards for that Plan Year at a time
when the outcome of those goals is substantially uncertain.  The performance
goals for each Plan Year will be based on one or more of the following business
criteria:  sales, earnings per share, return on net assets, return on equity,
adjusted operating profit, free cash flow, total shareholder return, net income,
and customer service levels.  Compensation payable to covered employees is
intended to be payable solely on account of attainment of one or more of such
performance goals.  The performance goals may be different for each Plan Year
contained within a Performance Cycle and may vary among Participants. 
Performance goals may be expressed (when applicable) in terms of attaining a
specified level of the particular business criteria, or the attainment of a
percentage increase or decrease of the business criteria.  Performance goals may
be applied to the performance of Staples as a whole, or to the performance of an
Affiliate, division, or business unit of Staples, or an individual associate, or
may be applied to the performance of Staples, an Affiliate, division, business
unit, or individual associate relative to a market index, a group of other
companies, or a combination thereof.  In addition, customer service target
levels will be based on pre-determined tests of customer service levels,
including without limitation scores on blind test (“mystery”) shopping, customer
comment card statistics, customer relations statistics (e.g., number of customer
complaints), delivery response levels or customer satisfaction surveys conducted
by a third party.  The Committee may determine that special one-time or
extraordinary gains, losses and/or events, including without limitation as a
result of certain acquisitions or divestitures and changes in accounting
principles, should or should not be included in determining whether such
performance objectives have been met.

 

If more than one performance goal is established for a Plan Year, the Committee
shall also set the relative weighting of the performance goals within each such
Plan Year.  The performance goals and relative weighting of performance goals
may vary from Plan Year to Plan Year within a Performance Cycle and among
Participants.  For each performance goal of a Plan Year there must be a minimum
level of performance that is required to be achieved such that if the threshold
is not attained, no portion of the award will be credited to the Participant
with respect to that goal for that Plan Year.  The maximum amount payable to a
Participant with respect to any one Plan Year is $7 million.

 

The communication of an award need not be made within the first 90 days of the
Performance Cycle as long as the Committee has taken the actions described in
this Section IV and the other applicable requirements of Code Section 162(m) are
satisfied.

 

C.                                    Target Awards

 

For each Participant for whom an award is made, the Committee will establish a
target award (a “Target Award”) during the first 90 days of the Performance
Cycle relating to that award.  Once established, the Target Award shall remain
fixed for the balance of that Performance Cycle.  Target Awards may be expressed
as a fixed dollar amount or a percentage (including multiples) of the base
salary of a Participant determined at the time that the Target Award is
established.  The percentages or dollar amounts will be determined by the
Committee

 

7

--------------------------------------------------------------------------------


 

based on the Participant’s position and responsibilities and may vary among
Participants.  One-third of the Target Award shall be applied as a target amount
for each Plan Year within the Performance Cycle.

 

V.                                    Payment Calculations and Committee
Certification

 

At the end of the Performance Cycle, the Committee shall determine the amount,
if any, to be paid to each Participant based on the extent that the performance
goals established for the Participant for each Plan Year within the Performance
Cycle were achieved and shall authorize payment by Staples to the Participant. 
To determine the amount of payment for a Performance Cycle, the Committee will
add the amounts earned in relation to the performance goals achieved for each
Plan Year and (subject to the other provisions of the Plan, including
Section III.A., Section III.D., and Section VI.) pay that sum in accordance with
this Section V.  In measuring the achievement of performance goals for any Plan
Year and calculating any payment at the end of a Performance Cycle, awards
(unless otherwise expressly provided therein) will be linearly interpolated
between the percentages set forth in the award agreement based upon actual
results as determined by the Committee.  Payments shall be made in cash,
including by check or electronic deposit.

 

Prior to the occurrence of a Change in Control (as defined in Section III.D.5.
above), the Committee may exercise its discretion in a uniform and
non-discriminatory manner for similarly situated Participants to reduce (but not
increase) any award otherwise payable under this Plan in accordance with
objective or subjective factors if necessary or appropriate to limit the amount
payable under an award to an amount consistent with the purposes of the Plan and
the intended economic benefits of participation in the Plan.  The exercise of
negative discretion with respect to one Participant shall not be permitted to
result in an increase in the amount payable to another Participant.

 

The Committee shall certify the achievement of the performance goals in writing
prior to making any payment of an award that was granted to an associate
designated as a covered employee for purposes of Code Section 162(m).

 

Subject to the rules regarding forfeiture and repayment for Misconduct described
in Section VI. and the rules regarding deferral of payment and amendment and
termination of the Plan described in Section VII., payment of any earned award
will be made in a lump sum within 90 days of the earlier of the Participant’s
death or the end of the Performance Cycle established for such award; provided,
however, in the event that it is not administratively feasible to make payment
at that time, distribution may be made at a later date within the same calendar
year that includes the last day of the Performance Cycle (or the Participant’s
death, as the case may be) as determined in the discretion of the Committee.

 

VI.                                Forfeiture and Recovery for Misconduct

 

A.                                    Right of Recovery

 

Notwithstanding any other provision of this Plan to the contrary, if the Board
of Directors of Staples (or its authorized designee, the “Board”) determines
during the Recovery Period (as defined in Section VI.A. below) that a
Participant has engaged in any of the conduct set forth in

 

8

--------------------------------------------------------------------------------


 

clauses (B) through (E) of Section III.D.5.(iii), which determination shall be
conclusive (“Misconduct”), the Board, subject to the limitations set forth in
this Section VI., may in its sole discretion (1) terminate such Participant’s
participation in the Plan, or with respect to any award under the Plan, and
treat any outstanding award as forfeited, (2) require forfeiture, in whole or in
part, of payment of any award that has been previously approved by the Committee
for payment under this Plan which remains in whole or in part unpaid, and/or
(3) demand that the Participant pay to Staples in cash the amount described in
Section VI.B.; provided, however, that in the event the Board determines during
the Recovery Period that the Participant engaged in Misconduct as described in
clause (E) of Section III.D.5.(iii) (“Restatement Misconduct”), the Board shall
in all circumstances, in addition to any other recovery action taken, require
forfeiture and demand repayment pursuant hereto.

 

“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Participant is employed by Staples and the period
ending 18 months after the Participant’s last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Participant and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Participant is employed by Staples and the period ending six months
after the Participant’s last day of employment.  If during the Recovery Period
the Board gives written notice to the Participant of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above.  Staples’ rights
pursuant to this Section VI. shall terminate on the effective date of a Change
in Control and no Recovery Period shall extend beyond that date except with
respect to any Participant for which the Board prior to such Change in Control
gave written notice to such Participant of potential Misconduct.

 

For purposes of administratively enforcing its rights under this Section VI.A.,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Participant’s participation in the Plan, or with
respect to any award under the Plan, or (2) temporarily withhold, in whole or in
part, payment of any award that has been previously approved by the Board for
payment under this Plan which remains in whole or in part unpaid.

 

B.                                    Amount of Recovery

 

With respect to Misconduct described in Sections III.D.5.(iii)(B) (breach of
agreement) and Section III.D.5.(iii)(C) (violation of Code of Ethics), and in
addition to its right to effect a termination of participation and a forfeiture
of outstanding awards under this Plan, the Board may recover from the
Participant the amount of any payments made to the Participant under this Plan
during the last 12 months of employment with Staples.

 

With respect to Misconduct described in Section III.D.5.(iii)(D) (intentional
deceitful acts), and in addition to its right to effect a termination of
participation and a forfeiture of outstanding awards under this Plan, the Board
may recover from the Participant the greater of

 

9

--------------------------------------------------------------------------------


 

(A) the amount paid to the Participant with respect to any award made under this
Plan with a Performance Cycle that includes any period during which the
Misconduct occurred, or with a Performance Cycle which was directly impacted by
the Misconduct, or (B) the amount determined by the Board in its sole discretion
to represent the financial impact of the Misconduct upon Staples; provided,
however, that such recovery amount shall be reduced by the value of any
forfeited outstanding awards under this Plan (value to be determined by the
target award for such awards) and any amounts recovered from the Participant
under Staples’ cash bonus plans and other short term or long term incentive
plans as a result of such Misconduct.

 

With respect to Restatement Misconduct, and in addition to its right to effect a
termination of participation and a forfeiture of outstanding awards under this
Plan, the Board shall seek to recover the entire amount paid to the Participant
with respect to any award made under this Plan with a Performance Cycle that
includes any portion of a fiscal year that is the subject of an accounting
restatement relating to the Misconduct (the “Restated Fiscal Year”).  In the
Board’s discretion, it may also seek to recover the entire amount paid to the
Participant with respect to any other award made under this Plan with a
Performance Cycle that includes any portion of the fiscal year following the
Restated Fiscal Year.

 

The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof.  Staples’ right of forfeiture and recovery of awards shall not limit
any other right or remedy available to Staples for a Participant’s Misconduct,
whether in law or equity, including but not limited to injunctive relief,
terminating the Participant’s employment with Staples, or taking other legal
action against the Participant.

 

The amount that may be recovered under this Section VI. shall be determined on a
gross basis without reduction for taxes paid or payable by a Participant.

 

VII.                            General

 

A.                                    Plan Administration

 

The Plan will be administered by the Committee.  The Committee will have
complete discretionary authority and control with respect to the administration
of the Plan, including the authority for determining Target Awards, selecting
business criteria and establishing performance goals; for adopting and repealing
rules and regulations relating to the Plan; and for making decisions and
interpretations regarding the provisions of the Plan, including determining to
what extent, if any, specific items are to be considered in the relevant
business criteria or performance goals for any particular business, the
satisfaction of performance goals and the payment of awards under the Plan.  The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any award in the manner and to the extent it shall
deem expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.  All decisions by the Committee shall be made in the
Committee’s sole discretion, and shall be final and binding on all persons
having or claiming any interest in the Plan or in any award.  The Committee may
delegate ministerial duties under the Plan to one or more administrators who may
be associates of Staples or an Affiliate.  Except for the administration of
awards granted to covered employees, the Committee may delegate non-ministerial
duties to any

 

10

--------------------------------------------------------------------------------


 

officer of Staples or an Affiliate.  No director or associate acting pursuant to
the authority delegated by the Committee shall be liable for any action or
determination relating to or under the Plan made in good faith.

 

B.                                    Employment at Will

 

The Plan does not create an express or implied contract of employment between
Staples or any Affiliate and a Participant.  Staples (and where applicable, the
Affiliates) and the Participants each retain the right to terminate the
employment relationship at any time and for any reason.

 

C.                                    Amendment and Termination of Plan

 

Staples reserves the right at any time prior to actual payment of awards to
amend, terminate or discontinue the Plan in whole or in part whenever it is
considered necessary.

 

The Plan may be amended or terminated by either the Board of Directors of
Staples or the Committee, provided that (1) subject to Section VII.F. (regarding
Code Section 409A compliance), no amendment or termination of the Plan after the
end of a Performance Cycle may adversely affect the rights of Participants with
respect to their awards for that Performance Cycle, and (2) no amendment which
would require stockholder approval under Code Section 162(m) may be effected
without such stockholder approval.  For avoidance of doubt, neither the
application of Section VI. regarding forfeiture and repayment for Misconduct nor
the exercise of negative discretion as described in Section V. shall be deemed
to be an amendment of the Plan.

 

Notwithstanding the foregoing provisions of this Section VII.C., any termination
of the Plan that provides for an acceleration of the time or form of payment of
an award must comply with the terms and conditions regarding plan terminations
and liquidations as set forth in Code Section 409A and Treasury Regulation
Section 1.409A-3(f)(ix) which are incorporated by reference as if fully set
forth in this Section VII.C.

 

D.                                    Rights are Non-Assignable

 

Neither a Participant nor any beneficiary or other person shall have any right
to assign the right to receive payments hereunder, in whole or in part, which
payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.

 

E.                                      Withholding

 

All required deductions, including without limitation with respect to federal,
state or local taxes, will be withheld from the awards prior to distribution.

 

F.                                      Code Section 409A Compliance

 

Awards under the Plan are intended to comply with Code Section 409A, and all
awards shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other guidance issued thereunder.  Generally, this
Plan is intended to comply with Code Section 409A on the basis that payment
distributions are to be made upon the earlier

 

11

--------------------------------------------------------------------------------


 

of a Participant’s death or at a specified time (or pursuant to a fixed
schedule) stated in the Plan or in the relevant award at the date of deferral of
compensation, without regard to other distribution events described in Code
Section 409A(a)(2)(A) and without application of the six month delay for
specified employees described in Code Section 409A(a)(2)(B).  Notwithstanding
such intention, to the extent required by Code Section 409A, any reference to
“permanent disability” shall be interpreted to mean “disability” as defined for
purposes of Code Section 409A.  Similarly, any reference to “termination of
employment,” “discharge,” “resignation,” or “retirement” shall not be sufficient
to constitute a payment event for purposes of Code Section 409A unless such
event also constitutes a “separation from service” as defined by Code
Section 409A.

 

If a Participant is a “specified employee” as defined in Code Section 409A (and
as applied according to procedures of Staples and its Affiliates) as of the
Participant’s separation from service, to the extent any payment under this Plan
constitutes deferred compensation (after taking into account any applicable
exemptions from Code Section 409A) that is payable upon a separation from
service, then, to the extent required by Code Section 409A, no payments due
under this Plan may be made until the earlier of:  (1) the first day of the
seventh month following the Participant’s separation from service, or (2) the
Participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, with
interest from the scheduled payment date to the date of actual payment at an
annual rate equal to the prime rate as set forth in the Eastern edition of The
Wall Street Journal on the business day immediately preceding Participant’s date
of separation from service, on the first day of the seventh month following the
Participant’s separation from service.

 

Notwithstanding any provision of the Plan or any award to the contrary, in the
event that the Committee determines that any award may not or does not comply
with Code Section 409A, the Board of Directors of Staples or the Committee may
adopt such amendments to the Plan and the affected award (without Participant
consent) or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to comply with the
requirements of Code Section 409A.  If this Plan or an award fails to meet the
requirements of Code Section 409A, neither Staples nor any of its Affiliates
shall have any liability for any tax, penalty or interest imposed on a
Participant by Code Section 409A, and the Participant shall have no recourse
against Staples or any of its Affiliates for payment of any such tax, penalty,
or interest imposed by Code Section 409A.

 

G.                                    Elective Deferral of Payment of Awards

 

At the time of grant of an award (or at such earlier or later time as the
Committee determines appropriate in light of the provisions of Code
Section 409A), the Committee may permit a Participant who is otherwise eligible
to participate in a non-qualified deferred compensation plan sponsored by 
Staples or an Affiliate to defer all or a part of any payment that might
otherwise be payable with respect to an award under this Plan under the terms
and conditions of such non-qualified deferred compensation plan.

 

12

--------------------------------------------------------------------------------


 

H.                                    Mandatory Deferral of Payment of Awards

 

In addition to any deferral of payment required for payment of awards to any
specified employee under Code Section 409A, if the payment of any award in any
year could, in the Committee’s opinion, when considered with a Participant’s
other compensation, result in Staples’ inability to deduct any portion of such
award payment because the Participant is or is expected to be a covered employee
for purposes of Code Section 162(m), then to the extent permitted under Code
Section 409A, the Committee in its sole discretion may defer the payment date
applicable to an award until the first day of the seventh month following the
Participant’s termination of employment.  Any such deferral shall not be deemed
to be an amendment of the Plan for purposes of Section VII.C.

 

I.                                         Unfunded Plan

 

It is intended that the Plan be an “unfunded” plan for federal tax purposes and
that it not constitute an “employee benefit pension plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  To the
extent that the Plan is subject to ERISA, the Plan shall be administered as an
unfunded employee pension plan benefiting a select group of management or highly
compensated employees under the provisions of ERISA.

 

J.                                      Beneficiary

 

A Participant may file with the Committee a written designation of death
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation.  If no death beneficiary is
designated or the designated beneficiary fails to survive the Participant, the
executor or administrator of the Participant’s estate shall be deemed to be the
Participant’s death beneficiary.

 

K.                                    Notice

 

All notices under this Plan or with respect to any award made hereunder shall be
in writing and mailed or delivered by hand to Staples at its main office,
Attention: Secretary, and to the Participant at his or her last known address on
the employment records of Staples or at such other address as may be designated
in writing by either of the parties to one another.

 

L.                                     Severability

 

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

M.                                  Governing Law

 

The provisions of this Plan and all awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.

 

***

 

13

--------------------------------------------------------------------------------